[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This civil action for damages was noticed for trial for July CT Page 8269 29, 1997 at 11:00 a.m. Notice was sent to the defendants at the address they disclosed in their appearance. The defendants failed to appear for trial.
The court having heard the evidence finds the issues for the plaintiff. Judgment may enter for the plaintiff in the amount of $3,280.66 plus attorney's fees for the prosecution of this action in the amount of $650.001, plus taxable costs.
BY THE COURT
Bruce L. LevinJudge of the Superior Court